Citation Nr: 0909538	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  04-32 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Law Clerk


INTRODUCTION

The Veteran served on active duty from September 1972 to 
November 1980.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision of the Seattle, 
Washington Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for post 
traumatic stress disorder. 

In his August 2004 substantive appeal, the Veteran requested 
a hearing at a local VA office before a member of the Board.  
A hearing was scheduled at the local RO for July 2007 and the 
Veteran was given notice of the hearing by letters dated in 
June and July 2007.  The Veteran failed to appear for his 
scheduled hearing, and there is no record that a request for 
another hearing was ever made.  Without good cause being 
shown for the failure to appear, no further hearing can be 
scheduled and appellate review may proceed.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy, and 
his claimed stressors have not been corroborated.

2.  Any current PTSD is not related to the Veteran's active 
duty service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

Service connection may also be granted for a disability 
initially diagnosed after service when all of the evidence 
shows it to have been incurred in service. 38 C.F.R. § 
3.303(d) (2008).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2008).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the Veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2008).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
Veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

The fact that a Veteran, who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest 
that he was, in fact, exposed to such attacks.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  In other words, the 
Veteran's presence with the unit at the time such attacks 
occurred corroborates his statement that he experienced such 
attacks personally.  A stressor need not be corroborated in 
every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A.    § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Analysis

In order to grant service connection for PTSD to a non-combat 
Veteran, there must be credible evidence to support the 
Veteran's assertion that the stressful event occurred.  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996).

The record shows that PTSD has been diagnosed.  See VA 
treatment records dated from 2003 to 2005.

The Veteran's DD Form 214 reflects that he had 2 years, 11 
months and 29 days of foreign and/or sea service.  He served 
as a motor transport operator, and such related civilian 
occupation was a tractor trailer truck operator.  He was 
awarded the National Defense Service Medal, Good Conduct 
Medal, Driver's Badge, and Marksman Badge (Rifle). 

The Veteran submitted written statements in which he 
described his stressor events.  The first stressor event 
occurred when the Veteran was allegedly detailed to White 
Sands, New Mexico, while assigned to Fort Hood, Texas.  The 
Veteran reported that in August 1973, he witnessed one of his 
friends get crushed by the truck he was driving.  He 
indicated that his friend was screaming and died when taken 
to the hospital.  The Veteran later stated that he did not 
know if his friend died or was alive after the incident.  The 
Veteran also noted that he had to make out a report at the 
military police station in White Sands.  He later stated he 
wrote an accident report and turned it into his squad leader, 
who gave the report to the military police.  See the 
Veteran's statements dated in March 2003, August 2003, and 
March 2006.

The second stressor event occurred when the Veteran was 
transporting troops from the airport to the Johnson Library 
during President Johnson's funeral.  The Veteran reported 
that a lieutenant said he would have him killed if he did not 
obey the lieutenant's orders.  The Veteran stated that he was 
afraid for his life.  See the October 2003 notice of 
disagreement and the August 2004 VA Form 9.

A third stressor, only noted in a VA psychiatric treatment 
report, occurred in Hawaii.  The Veteran reported that a 
soldier was killed when his truck fell off of a road in 
Hawaii.  See VA treatment report dated in May 2005.

In this case, the Veteran's records do not indicate that he 
participated in combat, or that he was in receipt of any such 
decorations or awards or any other decorations or awards 
suggestive of combat status.  Since there is no evidence that 
the Veteran engaged in combat, there must be credible 
supporting evidence of the claimed in-service stressors.  38 
C.F.R. § 3.304(f).

The Board has carefully reviewed all of the evidence to 
include the service treatment records, post-service VA 
treatment records, and the Veteran's stressor statements.  
The Board acknowledges an assessment of PTSD in VA outpatient 
treatment records dated from 2003 to 2005 reflect diagnoses 
of PTSD.  It appears that such diagnoses have been rendered 
based on the Veteran's purported in-service experiences and 
post-service symptomatology.  Further, in May 2005, a VA 
psychiatrist noted that there was no documentation of the 
events and that Veteran did not spontaneously display classic 
PTSD symptoms.

As detailed hereinabove, the Veteran has claimed three 
specific stressors occurring during service.  Unfortunately, 
the claimed stressors have not been verified.  The Board 
finds that there is no credible supporting evidence that the 
claimed stressor events occurred.  The Veteran's description 
of the first stressor (the accident in White Sands, NM), has 
varied throughout the pendency of this appeal.  Furthermore, 
the Veteran's service treatment records indicate that he was 
treated at the Fort Hood medical clinic in August and 
September 1973, during the time which the Veteran reported he 
was detailed to White Sands, NM.  Thus the Board finds that 
the Veteran's description of the claimed stressor lacks 
credibility.

In addition, after contacting the National Personnel Records 
Center (NRPC) regarding the first stressor event, the Veteran 
was informed that records of Army accidents may be in the 
possession of the U.S. Army Safety Center (now known as the 
U.S. Army Combat Readiness/Safety Center).  The RO contacted 
the U.S. Army Combat Readiness/Safety Center in order to 
search for corroborating evidence that this occurred.  They 
informed the RO that a search of their database was met with 
negative results and they have no record of the accident.  
The RO also contacted the U.S. Army Crimes Records Center in 
order to search for corroborating evidence that this 
occurred, however, they responded that there was no record on 
the information provided.  Thus the RO has been unable to 
obtain corroborating evidence of this stressor event.

As the Veteran has not submitted detailed information 
regarding his second and third claimed stressors, it would be 
fruitless to submit such claimed stressors to U.S. Army and 
Joint Services Records Research Center (JSRRC) (formerly 
known as U.S. Department of the Army's Center for Unit 
Records Research (CURR)) for verification.  In order for the 
RO and JSRRC to conduct research concerning specific 
incidents and casualties, the Veteran must provide detailed, 
specific information about the incidents.  The Board in no 
way intends to impugn the sincerity of the statements made by 
the Veteran; however, his statements that these events 
occurred are insufficient, by themselves, to establish 
entitlement to service connection.

Finally, the notations by the VA psychiatrists in VA 
treatment records are not sufficient evidence that the 
alleged in-service stressor events occurred.  Whether the 
Veteran was actually exposed to a stressor in service is a 
factual determination and the Board is not bound to accept 
such statements simply because treating medical providers may 
have done so.  The Veteran's statements, or those of medical 
professionals, cannot fulfill this requirement.  Moreau v. 
Brown, at 395- 396; see also Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996) (holding that a veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor). 

In short, there is no evidence that the Veteran engaged in 
combat and the only evidence of in-service stressors is 
contained in the Veteran's uncorroborated statements.  Thus, 
there is no probative evidence that the claimed in-service 
stressors actually occurred.  Consequently, absent probative 
supporting evidence, an essential element for a grant of 
service connection for PTSD is not established.  Further, as 
noted, the post-service diagnoses of PTSD have been rendered 
based upon the Veteran's uncorroborated accounts as to his 
in-service experience.  A diagnosis of PTSD which is based on 
an examination which relied upon an unverified history is 
inadequate.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).

The Board finds that the persuasive evidence of record 
establishes that the Veteran did not engage in combat with 
the enemy and there is no credible supporting evidence of the 
claimed in-service stressors.  As such, the preponderance of 
the evidence is against the claim of service connection for 
PTSD and service connection is not warranted.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a). Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the Veteran in April 2003, July 2005, and 
October 2007.  The letters notified the Veteran of what 
information and evidence must be submitted to substantiate 
the claim for service connection, as well as what information 
and evidence must be provided by the Veteran and what 
information and evidence would be obtained by VA.  He was 
also told to inform VA of any additional information or 
evidence that VA should have.  He was provided with a PTSD 
questionnaire and was asked to provide detailed information 
for each stressor event.  He was notified that he needed to 
provide supporting evidence of his claimed stressors.  The 
content of the letter complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Although the 
2005 and 2007 notice letters were not provided prior to the 
initial adjudication, the claim was readjudicated by a 
Supplemental Statement of the Case (SSOC) in September 2008.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  The veteran has not 
been prejudiced in this regard.

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  An October 2007 letter 
provided the veteran with notice of the laws regarding 
degrees of disability or effective dates and his claim was 
readjudicated in the September 2008 SSOC.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  In any event, 
questions as to the appropriate disability rating or 
effective date to be assigned are moot as the claim has been 
denied.  The Board concludes that the Veteran has been 
afforded appropriate notice under the VCAA.

The Board finds that all relevant evidence has been obtained 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained. The 
veteran's service personnel records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for.  The RO also contacted the U.S. Army Crimes Records 
Center and the U.S. Army Combat Readiness/Safety Center in 
attempt to corroborate the Veteran's first stressor event.  
Both centers were unable to corroborate the event and the 
Veteran was notified of these results in February 2005 and 
September 2008, respectively.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


